Filed 7/5/06 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2006 ND 149







In the Matter of the Guardianship 

and Conservatorship of David B. Johnson, 

an Incapacitated Person 



Carrie E. Johnson and David S. Johnson, 		Petitioners and Appellees



v.



David B. Johnson, 		Respondent and Appellant







No. 20060021







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable John Charles Irby, Judge.



AFFIRMED.



Per Curiam



Beverley L. Adams, Serkland Law Firm, P.O. Box 6017, Fargo, N.D. 58108-

6017, for petitioners and appellees.



Robert G. Manly (argued) and Steven A. Johnson (on brief), Vogel Law Firm, P.O. Box 1389, Fargo, N.D. 58107-1389, for respondent and appellant.







Guardianship and Conservatorship of Johnson

No. 20060021



Per Curiam.

[¶1]	
David B. Johnson appeals from an order appointing his children, Carrie E. Johnson and David S. Johnson, as co-guardians and co-conservators of his estate with no limitations on their authority to make decisions for him.  David B. Johnson argues the district court failed to consider the least restrictive form of intervention under N.D.C.C. § 30.1-28-04 and the court’s grant of unlimited authority to the co-

guardians violated David B. Johnson’s right to decide his place of residence.  We affirm under N.D.R.App.P. 35.1(a)(2) and (7) and 
In re Guardianship/Conservatorship of Van Sickle
, 2005 ND 69, ¶¶ 30-35, 694 N.W.2d 212 and 
In re Guardianship of Braaten
, 502 N.W.2d 512, 517-23 (N.D. 1993).

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Daniel J. Crothers

Douglas L. Mattson, D.J.

Bruce E. Bohlman, S.J.



[¶3]	The Honorable Douglas L. Mattson, D.J., and The Honorable Bruce E. Bohlman, S.J., sitting in place of Kapsner, J., and Sandstrom, J., disqualified.